          Case 5:20-cv-01203-HE Document 16 Filed 05/19/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

SEAN MICHAEL SENEY,                          )
                                             )
                     Petitioner,             )
                                             )
vs.                                          )         NO. CIV-20-1203-HE
                                             )
S.R. GRANT,                                  )
                                             )
                     Respondent.             )

                                        ORDER

       Petitioner Sean Michael Seney, a federal prisoner appearing pro se, filed this

petition for habeas relief under 28 U.S.C. § 2241. Pursuant to 28 U.S.C. § 636(b)(1)(B)

and (C), the matter was referred to Magistrate Judge Suzanne Mitchell for initial

proceedings. Judge Mitchell has issued a Report and Recommendation recommending that

the petition be denied.

       The Report advised petitioner of his right to object to the Report by May 3, 2021.

Petitioner has not objected to the Report thereby waiving his right to appellate review of

the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th

Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #15].

Petitioner’s petition is DENIED.       The court also concludes that a certificate of

appealability should not issue because petitioner has failed to demonstrate “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
  Case 5:20-cv-01203-HE Document 16 Filed 05/19/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 19th day of May, 2021.




                                    2
